Citation Nr: 1204951	
Decision Date: 02/09/12    Archive Date: 02/23/12

DOCKET NO.  07-11 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis C prior to January 3, 2011.  

2.  Entitlement to a rating in excess of 10 percent for hepatitis C since January 3, 2011

3.  Entitlement to a rating in excess of 20 percent for degenerative disc disease in the cervical spine.  

4.  Entitlement to a rating in excess of 20 percent for Reiter's syndrome.  

5.  Entitlement to an initial compensable rating for orchalgia.  

6.  Entitlement to an effective date prior to June 10, 2008 for the grant of service connection for orchalgia.

7.  Entitlement to an initial compensable rating for blepharitis.  

8.  Entitlement to an effective date prior to June 10, 2008 for the grant of service connection for blepharitis.  

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).    

10.  Entitlement to service connection for bilateral knee arthritis, to include as secondary to a service-connected disability.  

11.  Entitlement to service connection for heart arrhythmia, to include as secondary to a service-connected disability.  

12.  Entitlement to service connection for a bilateral foot disorder.  

13.  Entitlement to service connection for carpal tunnel syndrome in the left wrist.  

14.  Entitlement to service connection for a left groin strain and tear.  

15.  Entitlement to service connection for maxillary adenocarcinoma to include as secondary to a service-connected disability.  

16.  Entitlement to service connection for a lumbar spine disorder to include as secondary to a service-connected disability.  

17.  Entitlement to service connection for bilateral hearing loss.

18.  Entitlement to service connection for oral lesions, to include as secondary to a service-connected disability.  

19.  Entitlement to service connection for impotence, to include as secondary to a service-connected disability.  

20.  Entitlement to service connection for restless leg syndrome, to include as secondary to a service-connected disability.  

(The issue of entitlement to a waiver of indebtedness for an overpayment in the amount of $961.00 is addressed in a separate decision)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1979.

This matter is on appeal from decisions in November 2004 and April 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran was scheduled to testify before an undersigned Veterans Law Judge.  However, in September 2011, he withdrew this request.  In view of this request, the Board determines that it has fulfilled the Veteran's right to a hearing.  38 C.F.R. § 20.700 (2011).  

In June 1999, the Veteran submitted a claim seeking entitlement to service-connection for a disorder to the temporomandibular joint (TMJ).  As this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The with the exception of service connection for oral lesions, the remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Based on the competent evidence, it is at least as likely as not that the Veteran's oral lesions are related to his service-connected Reiter's syndrome.  


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the Veteran's oral lesions are attributable to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.  




Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Moreover, under 38 C.F.R. § 3.303(b), the second and third elements of Shedden and Caluza may be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2011).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006). 

In this case, the Veteran is seeking service connection for a number of various disorders including, as is relevant here, for oral lesions which he asserts have been present since active duty.  He has also claims to have been told by his private physician that it was a "good possibility" that these lesions were due to his service-connected Reiter's syndrome.  Based on the evidence of record, the Board determines that service connection should be granted for this disorder.  

Specifically, in addition to the Veteran's assertions of continuous symptoms since active duty, the evidence also includes an opinion from a VA dental examination in January 2010.  There, the Veteran stated that he experiences sores in his mouth, and he specifically mentioned having a cyst in his mouth that was removed in 2008.  The removal of this cyst led to an infection, which apparently forced his teeth to be removed.  Upon examination, the VA examiner observed no lesions currently.  However she did state that it is "known that mucosal ulcerations do occur in those with Reiter's syndrome."  Thus, she concluded that the oral lesions "are at least as likely as not a result of the Reiter's syndrome."

The RO's decision to deny the claim for service connection appears to be based on the VA examiner's finding that there was no evidence of active lesions.  However, as acknowledged by the RO, the record includes VA and private treatment records showing active treatment for oral lesions.  It is also noteworthy that the Veteran is deemed both competent and credible to state that he experienced oral lesions during the appeal period.  Such is especially true given the fact that the Veteran served as a medical specialist.  The presence of a current disability has therefore been established.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).

Therefore, given the evidence of record, the Board finds that it is at least as likely as not that the Veteran's oral lesions are attributable to his service-connected Reiter's syndrome.  Service connection is granted for his disorder.  


ORDER

Service connection for oral lesions, to include as secondary to a service-connected disability, is granted.  


REMAND

With respect to the remaining disorders on appeal, the Board determines that additional development is necessary prior to adjudication for the following reasons.

Change in the Veterans Condition

Recently, the Veteran sent a September 2011 letter to his congressman indicating that he was expected to "be in the hospital for major surgery" by the time the letter was to be received.  

It is unclear what procedure the Veteran was expecting to undergo, as he was not more specific and the evidence of record does not indicate that any future procedures were planned.  In fact, there is no evidence that would indicate that he underwent any procedure at all.  However, given the comprehensive nature of his service connected disabilities, it is very likely that any significant procedure would result in a material change in his physical condition.  In such cases, it is within VA's duty to assist that he be afforded a new examination in order to accurately assess the current level of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); cf. VAOPGCPREC 11-95 (April 7, 1995).  Here, given the Veteran's statements, it would be inappropriate for the Board to render a decision on the appropriate ratings for his service-connected disabilities if his condition has changed.  Instead, a new VA examination should be conducted to address the current state of his service connected disabilities.  

Outstanding VA Treatment Records

Next, the possibility exists that not all of the Veteran's VA treatment records have been associated in the claims file.  Specifically, in a February 2009 statement, he stated that he had been treated at the VA Medical Centers in New Orleans, Louisiana, Mobile, Alabama, and Biloxi, Mississippi, since the 1980's. 

A development note in February 2004 recognized the possibility of outstanding records from the 1980's, but it is unclear what efforts were undertaken to acquire them.  Based on a November 2004 RO decision, records from as early as 1992 were considered, but the Board is unable to infer that attempt to acquire records from prior to 1992 were unsuccessful or even undertaken.  

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, in order to prevent the possibility of prejudice to the Veteran, another attempt should be made to acquire these records.  

Direct Service Connection

With regard to the service connection claims on appeal, it has been the Veteran's primary contention that these are due to his service-connected Reiter's syndrome and/or his hepatitis C.  Much of the evidentiary development has been directed toward this assertion.  


However, the Board emphasizes that, even if it is not the Veteran's primary contention, he is not precluded from establishing service connection with proof of actual direct causation as due to active duty service.  See Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  As such, it is also within VA's duty to assist to develop the claims under this theory of entitlement. 

In this case, the service treatment records indicate complaints or diagnoses related to a number of the disorders on appeal.  Specifically:
* Complaints of heart palpitations were noted the time of his separation physical examination in January 1979, which were diagnosed as occasional atrial tachycardia.  
* Complaints of left knee pain were noted at an evaluation in September 1975;
* Complaints of right knee pain for the previous two months were observed in February 1977, although an X-ray of the right knee was normal at that time.
* Swelling of the ankles was observed in May 1974 and, in August 1974, the evaluating physician observed a pin in the right ankle.
* Joint pain in both wrists was observed in August 1974, although carpal tunnel syndrome was not specifically diagnosed.
* Complaints related to a low back disorder were observed in April and July 1976.  Sacroiliitis was also diagnosed.  
* Complaints related to restless leg syndrome in July 1977.  

In determining whether a medical examination and opinion should be acquired, only evidence establishing an in-service event, injury, or disease, or manifestations during active duty is required.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Moreover, while the service treatment records do not indicate the presence of or complaints related to a left groin muscle strain, the Veteran has submitted August 2010 statements from his spouse and sister, who both recalled that he was using crutches for this disorder at the time of his graduation from basic training.  While this is not conclusive evidence of an actual muscle injury, it is sufficient for purposes of McLendon.  Therefore, VA opinions are necessary for these disorders.  


Adequacy of the February 2010 VA examination

The Board is aware that the Veteran underwent a comprehensive VA examination in February 2010, where the examiner reviewed many of the disorders claimed on appeal.  Specifically, the examiner opined that the Veteran's arrhythmia, lumbar spine disorder, restless leg disorder and bilateral knee disorder were all not related to his service-connected Reiter's syndrome.  However, this examination did not address some aspects of the Veteran's claims.  

First, as mentioned above, the opinions associated with the claimed disorders addressed only the potential relationship between these disorders and his service-connected Reiter's syndrome.  The examiner did not provide opinions regarding his active duty complaints.  Moreover, the reasons and bases for many of the opinions rendered were cursory, and may be insufficient for adjudication purposes.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").

Second, the February 2010 VA examiner did consider the Veteran's genitourinary complaints, as the Veteran stated that he had been experiencing left testicular pain since active duty since 1974 and erectile dysfunction since 1995.  In fact, the examiner diagnosed a left orchalgia that he believed was at least as likely as not attributable to active duty.  However, the examiner did not provide an opinion addressing the Veteran's complaints of erectile dysfunction. 

Additionally, while a VA examiner in January 2009 saw no objective evidence of erectile dysfunction, the Board is willing to presume that such a disorder exists, as the related symptoms would not generally be manifest during the course of a VA examination.  Instead, the Veteran's is competent to diagnose this disorder, as it is a disorder identified substantially by readily identifiable symptoms.  See Jandreau, 492 F.3d at 1377, n.4.

Third, in addition to the above, the Veteran has also asserted that his carpal tunnel syndrome may be related to his service-connected disabilities.  Specifically, in April 2011, he asserted that his hepatitis C may be a cause.  Additionally, the symptoms related to his carpal tunnel syndrome are intertwined with the radiculopathy associated with his service-connected cervical spine disability.   Therefore, in addition to the above, a VA opinion is necessary to determine whether his carpal tunnel syndrome is related to hepatitis C.  It is also necessary that the VA examiner determine how much of the Veteran's nerve symptomatology in his wrist is due to carpal tunnel syndrome as opposed to other disorders.  

Adequacy of the January 2010 VA Dental Examination

In January 2010, the Veteran underwent a VA dental examination in order to determine the nature and etiology of his oral cysts and adenocarcinoma of the maxillary interior region.  In her opinion, as was noted above, the VA examiner concluded that it was at least as likely as not that the Veteran's oral cysts were related to his service-connected Reiter's syndrome.  However, she was unable to state whether the Veteran's oral lesions led to his adenocarcinoma, nor could she state whether this carcinoma was related to Reiter's syndrome, without resorting to speculation. 

In declining to offer such an opinion, the VA examiner failed to discuss what additional evidence would be necessary in order to provide such an opinion or if, in the alternative, she has the adequate training to render such an opinion.   In such instances where an opinion cannot be provided, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has indeed considered "all procurable and assembled data: by obtaining all tests and records that might reasonably illuminate the medical analysis. Conversely, when the record leaves this issue in doubt, it is the Board's duty to remand for further development." Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Therefore, a new VA opinion is required.  

Moreover, the Board notes that the evidence in the claims folder and cited by the VA examiner is very sparse.  In fact, the available VA dental treatment records (which did not begin until October 2008) address only his post-operative treatment.  There is no description of an actual procedure related to the excision of an adenocarcinoma, nor are there any biopsy reports.  As such, it is probable that not all of the relevant evidence is in the record, and efforts must therefore be made to acquire this information prior to it being sent to the VA examiner. 

Bilateral Hearing Loss

According to the RO's April 2010 decision, the Veteran's claim for entitlement to service connection for bilateral hearing loss was denied on the basis that hearing loss was not shown in service, nor was it present currently.  Impaired hearing constitutes a disability for VA purposes when the hearing thresholds for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In this case, it is unclear whether a current disability exists.  At an audiological evaluation in April 2007, the Veteran was diagnosed with normal to moderate hearing loss in the right ear in the left ear and normal to mild hearing loss in the right ear.  However, the specific tonal thresholds from 500 to 4000 Hz were not included, and the Board may not infer from the April 2007 audiologist's diagnoses that he does not have impaired hearing for VA purposes.  

Moreover, while the RO concluded that bilateral hearing loss was not shown in service, this is only partially true.  None of the audiometric evaluations in the service treatment records reflect impaired hearing under 38 C.F.R. § 3.385.  However, the service treatment records do indicate a noticeable shift at 4000 Hz in the right ear, which raises the possibility that he did experience hearing loss while in service.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service).  

The fact that he was exposed to acoustic trauma in service must be presumed, as he is already service connected for tinnitus.  Therefore, as there is evidence of acoustic trauma combined with an apparent tonal threshold shift while in service, a VA audiological examination and opinion is necessary to adjudicate this issue.  

TDIU

As noted above, the Veteran has asserted that he is unemployable due to his service-connected disabilities.  However, in view of the grant of service connection as well as this recent surgery he has undergone, his disability picture has changed.  Thus, the claim for TDIU is inextricably intertwined with the development required in this remand, and cannot be considered until a more accurate picture of the Veteran's symptomatology is acquired.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Additionally, the Board also finds that further development is necessary prior to adjudicating the claim for TDIU.  In this regard, a grant of TDIU benefits is based upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

However, whether the Veteran's service connected disabilities, either alone or in aggregate, prevent him from obtaining and maintaining substantially gainful employment is a question that must be determined by a medical professional, and not the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (When the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board must supplement the record by seeking an advisory opinion, ordering a medical examination, or citing recognized medical treatises that clearly support its ultimate conclusions).  In this case, "substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).

Veteran's Disagreement with RO Decision Granting 
Service Connection for Orchalgia and Blepharitis

Finally, in an April 2010 decision, the RO granted service-connection for orchalgia and for blepharitis.  In conjunction with the grant of service connection, he was assigned a noncompensable rating for both disabilities, and both were effective June 10, 2008.  

However, in an April 2010 statement, the Veteran stated that he disagreed with the effective date related to both of these disabilities, asserting that it should be effective November 18, 2008.  Additionally, when the Veteran submitted his VA Form-9, which perfected the appeal for many of the issues discussed above, he also stated that he disagreed with the noncompensable rating he received for his orchalgia and blepharitis.  Although this was incorporated into a VA Form-9, it is nevertheless sufficient to constitute a timely notice of disagreement with the assigned ratings.  

The record does not indicate that Veteran was ever afforded a statement of the case (SOC) addressing that any of these four issues.  As such, this claim must now be remanded to allow the RO to provide the Veteran with an appropriate SOC on this issue. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 Vet. App. 124, 130 (1996).   However, this issue will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Accordingly, the case is REMANDED for the following action:

1. Acquire the Veteran's all treatment records from the VA Medical Center in Mountain Home, Tennessee since November 2009.  The RO should also attempt to acquire any of the following:
* VA treatment records from the VA Medical Centers in Mobile, Alabama, and Biloxi, Mississippi, since 1980.  
* VA treatment records from the VA Medical Centers in Tuscaloosa and Birmingham, Alabama, since 2005.
* VA treatment related to the surgical excision of a maxillary adenocarcinoma in 2008.
* The specific tonal thresholds associated with an audiogram performed at the VA Medical Center in Mountain Home, Tennessee, in April 2007.  

If the Veteran has undergone any recent private treatment for any of the disorders that are on appeal, the RO should also attempt to acquire these records after obtaining the Veteran's permission to do so.  A record of any negative development should be included in the claims file.

2.  Schedule the Veteran for new VA examination to determine the current nature and severity of his service-connected hepatitis C, cervical spine disorder and Reiter's syndrome.  The claims folder must be made available to and reviewed by the examining physician.  All indicated tests and studies should be accomplished and the findings then reported in detail.

Following a physical examination of the Veteran and a review of the claims folder, the examiner should specifically comment on the following:
* Hepatitis C-the frequency and severity of fatigue, malaise and anorexia resulting from this disorder, or the presence and frequency of incapacitating episodes (characterized by fatigue, malaise, nausea, arthralgia or right upper-quadrant pain).
* Cervical Spine- the range of motion measurements for the cervical spine in degrees, in addition to whether there is any pain, weakened movement, excess fatigability or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination, as well as during a flare-up condition.   Any neurological disabilities resulting specifically from his cervical spine disability should also be discussed.
* Reiter's Syndrome-any symptom combinations productive of definite impairment of health objectively supported by examination findings or frequency of incapacitating exacerbations.  All impairments that attributable to this disability should be identified, and the severity of such secondary impairments should be evaluated.  

3. Afford the Veteran an appropriate VA examination to determine the nature, extent, onset and etiology of any of the following disorders to be present: 
* bilateral knee arthritis
* cardiac arrhythmia
* bilateral foot and ankle disorder
* carpal tunnel syndrome of the left wrist
* left groin muscle strain
* maxillary adenocarcinoma
* a low back disorder characterized as degenerative disc disease and sacroiliitis
* erectile dysfunction
* restless leg syndrome.

The claims folder should be made available to and reviewed by the examiner. All indicated studies should be performed and all findings should be reported in detail.

The examiner should express an opinion as to whether it is at least as likely as not (i.e., a 50% possibility or greater) that any of the above disorders had their onset in, or is otherwise etiologically related to active service or to a service connected disability. 

4.  Schedule the Veteran for an appropriate VA audiological examination to determine the existence and etiology of any sensorineural hearing loss.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should evaluate the extent of the Veteran's current hearing loss, and whether it is at least as likely as not (i.e., probability of 50 percent or greater), that it had its onset in, or is otherwise attributable to, active duty service or to a service-connected disability.  For purposes of this VA examination, the examiner may presume that the Veteran was exposed to acoustic trauma while in service.  

5.  Schedule the Veteran for an appropriate VA examination to determine the existence and etiology of a maxillary adenocarcinoma either currently or by history.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  The claims folder, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.

The examiner should evaluate the extent of the Veteran's adenocarcinoma, and whether it is at least as likely as not (i.e., probability of 50 percent or greater), that this disorder had its onset in, or is otherwise attributable to, active duty service or to a service-connected disability.  
Specifically, the examiner should address whether this disorder is related to the oral lesions he has experienced and/or to his service-connected Reiter's Syndrome.  

6.  Schedule the Veteran with an appropriate VA examination to determine the effects of his service-connected disabilities on his ability to maintain employment consistent with his education and occupational experience.

The claims file and a complete copy of this Remand must be made available to the VA examiner for review in conjunction with the employment examination. All necessary special studies or tests are to be accomplished. The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.

Based on a review of the case and the claims file, the VA examiner must provide an opinion as to whether the Veteran's service-connected disabilities alone preclude him from securing and following substantially gainful employment consistent with his education and occupational experience.

As to all opinions, the examiners must consider the Veteran's lay statements regarding the incurrence of these disorders, and the continuity of symptomatology.  All findings and conclusions should be set forth in a legible report and any opinions should be accompanied by a thorough discussion explaining the basis for the given opinion. Such an explanation may include, but is not limited to, a discussion of the Veteran's symptoms, his current service-connected disabilities, his symptoms during active duty service, and the presence of any underlying pathology.

If any of the requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided.  Such factors may include, but are not limited to, the examiner's training and the availability of additional evidence.  

7.  After the above development has been completed, the must then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

8.  Provide the Veteran with a Statement of the Case as to the issue of entitlement to an initial compensable evaluation for his service-connected orchalgia and blepharitis as well as entitlement to an effective date prior to June 10, 2008 for the grant of service connection for orchalgia and blepharitis

The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of these issues to the Board. If a timely substantive appeal is not filed, the claim should not be certified to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


